DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (WO 2014/183779) herein Andersen in view of Shennib et al. (US 2016/0350821) herein Shennib.

Regarding claim 1, Andersen discloses a hearing aid system comprising a hearing aid, an external device and a wireless communication link adapted to transmit (hearing aid adapted to transmit/receive data from external device via a wireless communication link, Andersen: page 1 line 28 to page 2 line 4); 5wherein the hearing aid comprises an acoustical-electrical input transducer, a digital signal processor and an electrical-acoustical output transducer (microphone 110, DSP 111, speaker 112, Andersen: page 5 lines 9-18, Fig. 2), wherein the digital signal processor comprises settings configured to apply a frequency dependent gain that is adapted to at least one of suppressing noise, enhancing a target sound, customizing the sound to a user preference and alleviating a 10hearing deficit of an individual wearing the hearing aid system (DSP applies frequency dependent gain in order to alleviate a hearing deficit of an individual, Andersen: page 1 lines 21-27, page 5 lines 12-13); but lacks wherein the hearing aid system is adapted to only allow changes to at least some of the digital signal processor settings if a hearing aid performance verification is carried out with a successful result.  
Nevertheless, Andersen does teach wherein the hearing aid system is adapted to only allow changes to at least some of the digital signal processor settings after a verification process (updating settings upon verification of data link with successful result, Andersen: page 5 line 31 – page 6 line 8), and it is well known in the art to perform a verification process based on the performance of a hearing aid itself prior to performing a transaction as demonstrated by Shennib (functionality of hearing device 20 is verified before executing certain transactions, Shennib: [0021]-[0023], [0029]-[0031], [0048]).

Thus in the modified Andersen and Shennib, the hearing aid system would be adapted to only allow changes after a performance verification process.15	

Regarding claim 2Re, the combination of Andersen and Shennib discloses wherein the hearing aid comprises a fine tuning controller adapted to control at least some of the digital signal processor settings and the hearing aid performance verification in response to a received trigger signal (DSP 111 act as a fine tuning controller to control some of the DSP settings as a result of hearing aid fitter 103 controlling the fitting software 101 via a personal computer, Andersen: page 5 lines 1-22; pairing which would occur as a result of performance verification as taught by Shennib: [0021]-[0023], [0029]-[0031], [0048]), wherein the received trigger signal may be received from at least one of: 20- a user interaction means accommodated in the hearing aid or in the external device, and - a remote fitting computer or remote internet server using the internet and the external device as gateway (trigger signal as a result of a remote fitting computer/remote internet server for remote fitting, Andersen: page 5 lines 1-22).  

Regarding claim 3, in the combination of Andersen and Shennib, Shennib discloses25

Regarding RR
Reggra wherein the hearing aid performance verification is carried out using at least (verification of performance based on hardware testing (acoustical performance, memory function, etc.), Shennib: [0029], [0030], [0048]).  

Regarding claim 4, while the combination of Andersen and Shennib does not specifically teach wherein the fine tuning controller is configured to carry out a hearing aid feedback test before carrying out at least one of a wax congestion detection and microphone performance test; and wherein the fine tuning controller is further configured to not carrying out at least one of the 5wax congestion detection, ear piece positioning and the microphone performance test if a result of the feedback test is within a range of expected values, it is well known in the art to run a hearing aid feedback test

Regarding claim 5, Andersen discloses a method of operating a hearing aid system comprising the steps of (method for operating a hearing aid system, Andersen: [Abstract]): - receiving a request for fine tuning a setting of a digital signal processor of the hearing 10aid system (receiving a request for fine tuning a setting of a digital signal processor of a hearing aid system DSP in order to alleviate a hearing deficit of an individual, Andersen: page 1 lines 21-27, page 5 lines 1-13)); but lacks carrying out a hearing aid performance verification in response to receiving the request and - carrying out the requested fine tuning only if the hearing aid performance verification is carried out with a successful result.  
(updating settings upon verification of data link with successful result, Andersen: page 5 line 31 – page 6 line 8), and it is well known in the art to have these claimed features as Shennib discloses carrying out a hearing aid performance verification in response to receiving the request (hearing aid performance verification carried out in response to a remote transaction request, Shennib: [0021]-[0023], [0029]-[0031], [0048]); and - carrying out the requested fine tuning only if the hearing aid performance verification is carried out with a successful result (transaction only carried out with a successful result of hearing aid performance verification, Shennib: [0021]-[0023], [0029]-[0031], [0048]).  
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the the verification process of Andersen to be based on a performance of a hearing aid as suggested by Shennib in order to ensure a hearing aid is capable of receiving proper services/servicing. 
Thus in the modified Andersen and Shennib, the hearing aid system would be adapted to only allow changes after a performance verification process.15	

Regarding claim 6, in the combination of Andersen and Shennib, Shennib discloses wherein the step of carrying out a hearing aid performance verification involves carrying out at least one of a feedback test, a wax congestion test, a (verification of performance based on hardware testing (acoustical performance, memory function, etc.), Shennib: [0029], [0030], [0048]).  

Regarding claim 7, Andersen discloses non-transitory computer-readable medium storing instructions thereon (software for performing steps, Andersen: page 1 line 28 – page 2 line 4), which when executed by a computer perform the following method steps: - receiving a request for fine tuning a setting of a digital signal processor of the hearing aid system (receiving a request for fine tuning a setting of a digital signal processor of a hearing aid system DSP in order to alleviate a hearing deficit of an individual, Andersen: page 1 lines 21-27, page 5 lines 1-13); but lacks 25but lackscarrying out a hearing aid performance verification in response to receiving the request; and - carrying out the requested fine tuning only if the hearing aid performance verification is carried out with a successful result.  
Nevertheless, Andersen does teach wherein the hearing aid system is adapted to only allow changes to at least some of the digital signal processor settings after a verification process (updating settings upon verification of data link with successful result, Andersen: page 5 line 31 – page 6 line 8), and it is well known in the art to have these claimed features as Shennib discloses carrying out a hearing aid performance verification in response to receiving the request (hearing aid performance verification carried out in response to a remote transaction request, Shennib: [0021]-[0023], [0029]-[0031], [0048]); and - carrying out the requested fine tuning only if the hearing aid performance verification is carried out with a successful (transaction only carried out with a successful result of hearing aid performance verification, Shennib: [0021]-[0023], [0029]-[0031], [0048]).  
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the the verification process of Andersen to be based on a performance of a hearing aid as suggested by Shennib in order to ensure a hearing aid is capable of receiving proper services/servicing. 
Thus in the modified Andersen and Shennib, the hearing aid system would be adapted to only allow changes after a performance verification process.15	

Regarding claim 8, Andersen discloses a computerized device, comprising a graphical user interface, and a software application, wherein the software application (smart phone inherently having a graphical user interface has software for performing steps, Andersen: page 1 line 28 – page 2 line 4) is adapted to: - receiving a request for fine tuning a setting of a digital signal processor of a hearing aid system (receiving a request for fine tuning a setting of a digital signal processor of a hearing aid system DSP in order to alleviate a hearing deficit of an individual, Andersen: page 1 lines 21-27, page 5 lines 1-13); but lacks carrying out a hearing aid performance verification in response to receiving the request; and carrying out the requested fine tuning only if the hearing aid performance verification is carried out with a successful result.  
Nevertheless, Andersen does teach wherein the hearing aid system is adapted to only allow changes to at least some of the digital signal processor settings after a (updating settings upon verification of data link with successful result, Andersen: page 5 line 31 – page 6 line 8), and it is well known in the art to have these claimed features as Shennib discloses carrying out a hearing aid performance verification in response to receiving the request (hearing aid performance verification carried out in response to a remote transaction request, Shennib: [0021]-[0023], [0029]-[0031], [0048]); and - carrying out the requested fine tuning only if the hearing aid performance verification is carried out with a successful result (transaction only carried out with a successful result of hearing aid performance verification, Shennib: [0021]-[0023], [0029]-[0031], [0048]).  
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the the verification process of Andersen to be based on a performance of a hearing aid as suggested by Shennib in order to ensure a hearing aid is capable of receiving proper services/servicing. 
Thus in the modified Andersen and Shennib, the hearing aid system would be adapted to only allow changes after a performance verification process.15	

10				 	Regarding claim 9, in the combination of Andersen and Shennib, Shennib discloses a remote server hosting a web service adapted to offer the functionality of the software application according to claim 8 (remote server 80 adapted to offer the functionality of customer support/software application, Shennib: [0060]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651